Exhibit Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Annual Report (Form 10-K) of PriceSmart, Inc. of our report dated November 9, 2009, with respect to the consolidated financial statements of PriceSmart, Inc., included in the 2009 Annual Report to Stockholders of PriceSmart, Inc. Our audits also included the financial statement schedule of PriceSmart, Inc. listed in Item 15(b). This schedule is the responsibility of PriceSmart, Inc.'s management. Our responsibility is to express an opinion based on our audits. In our opinion, as to which the date is November 9, 2009, the financial statement schedule referred to above, when considered in relation to the basic financial statements taken as a whole, presents fairly in all material respects the information set forth therein. We consent to the incorporation by reference in the following Registration
